UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                              X

RQ INNOVASION,INC.,

                       Plaintiff,
                                                           NOT FOR PUBLICATION
       -against-                                           ORDER
                                                           19-CV-3886(CBA)(RER)
CARSON OPTICAL,INC. AND RICHARD
CAMERON,


                       Defendants.
                                              X

AMON,United States District Judge:

       Plaintiff RQ Innovasion, Inc. brought an action against Carson Optical, Inc. and Richard

Cameron (collectively, "Defendants") on July 3, 2019 (D.E. # 1 ("Compl.")) alleging that

Defendants infringed its registered trademark,in violation of 15 U.S.C. § 1114(1); violated federal

prohibitions on false designations of origins, 15 U.S.C. § 1125(a)(1)(B); engaged in unfair

competition under common law; and committed unfair and deceptive trade practices in violation

ofNew York General Business Law Section 349. (Compl.           42-69.) Plaintifffiled a motion for

a temporary restraining order and preliminary injunction,seeking to restrain and enjoin Defendants

from dealing in any products or advertisements bearing Plaintiffs trademarks, otherwise

infringing Plaintiffs trademarks or other rights, or "engaging in any act" likely to cause confusion

among the consumer public as to Defendants' products' origins or affiliations with Plaintiff. (D.E.

# 2 at 2.) The Court referred this motion to the Honorable Ramon E. Reyes, Jr., for a Report and

Recommendation ("R&R"). (D.E. dated 7/29/2019.) Magistrate Judge Reyes issued a thorough

and well-reasoned R&R recommending that the Court deny Plaintiffs motion for injunctive relief.

(D.E.# 17.)
       No party has objected to the R&R,and the time for doing so has passed. When deciding

whether to adopt a report and recommendation, a district court"may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C.

§ 636(b)(1). To accept those portions ofthe R&R to which no timely objection has been made,"a

district court need only satisfy itself that there is no clear error on the face of the record." Jarvis

V. N. Am.Globex Fund. L.P.. 823 F. Supp. 2d 161,163(E.D.N.Y. 2011)(internal quotation marks

and citation omitted).

       The Court has reviewed the record and, finding no clear error, adopts the R&R as the

opinion ofthe Court. Accordingly, the Court denies Plaintiffs petition for injunctive relief.

       SO ORDERED.




Dated: September M ,2019                                 s/Carol Bagley Amon
        Brooklyn, New York
                                                       Carol Bagley(Am(
                                                       United States District Judge
